             Case 2:20-cv-01614-JAD-DJA Document 15 Filed 04/06/21 Page 1 of 1




 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 Jaysen Alexander Patterson,                                Case No.: 2:20-cv-01614-JAD-DJA

 4             Petitioner
                                                             Order Granting Unopposed Motion
 5 v.                                                              for Extension of Time

 6 Calvin Johnson, et al.,                                               [ECF No. 14]

 7             Respondents

 8

 9            Petitioner Jaysen Alexander Patterson brings this 28 U.S.C. § 2254 petition for a writ of

10 habeas corpus to challenge his 2015 state-court conviction for one count of arson and three

11 counts of burglary. Patterson's second amended petition is due March 30, 2021, and Patterson

12 moves to extend that deadline to May 14, 2021 because counsel is obtaining and organizing the

13 state-court records and prior counsels' files. 1 Good cause appearing,

14            IT IS ORDERED that petitioner's unopposed motion for extension of time [ECF No.

15 14] is GRANTED. Petitioner's deadline to file a second amended petition is extended to

16 May 14, 2021.

17            Dated: April 6, 2021

18         nunc pro tunc to 3/30/2021
                                                               _________________________________
                                                               U.S. District Judge Jennifer A. Dorsey
19

20

21

22

23
     1
         ECF No. 14.
